Sherwood, J.
— This is the companion case of the one against one P. D. Tobie, decided at the present term. The charge in the second count of the indictment is that Ebbs, Reed, and Tobie caused to be forged a certain deed, etc.
The evidence, which is substantially identical with that detailed in Tobié’s case, shows very clearly that defendant was a guilty participant in the forging of a *547certain deed, though Tobie was the actual forger of the deed.
The jury in this case gave defendant the same time in the penitentiary as was awarded to Tobie, and as we find no error in the record, we affirm the judgment.
All concur.